Exhibit 10.1

Execution Version

 

 

 

$300,000,000

Patrick Industries, Inc.

7.50% Senior Notes due 2027

PURCHASE AGREEMENT

September 12, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Representations and Warranties

     2  

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

     15  

SECTION 3. Covenants of the Company and the Guarantors

     17  

SECTION 4. Payment of Expenses

     21  

SECTION 5. Conditions of Initial Purchasers’ Obligations

     21  

SECTION 6. Indemnification

     24  

SECTION 7. Contribution

     27  

SECTION 8. Representations, Warranties and Agreements to Survive Delivery

     28  

SECTION 9. Termination of Agreement

     29  

SECTION 10. Default by One or More of the Initial Purchasers

     30  

SECTION 11. Notices

     30  

SECTION 12. Parties

     31  

SECTION 13. GOVERNING LAW AND TIME

     31  

SECTION 14. Effect of Headings

     31  

SECTION 15. Definitions

     31  

SECTION 16. Permitted Free Writing Documents

     33  

SECTION 17. Absence of Fiduciary Relationship

     34  

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers

     34  

SECTION 19. Waiver of Jury Trial

     35  

SECTION 20. Consent to Jurisdiction

     35  

 

i



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Initial Purchasers

Exhibit B – Guarantors

Exhibit C – Subsidiaries of the Company

Exhibit D – Form of Pricing Term Sheet

Exhibit E – Amendments; Issuer Free Writing Documents

Exhibit F-1 – Form of Opinion of Company Counsel

Exhibit F-2 – Form of Opinion of Indiana Counsel

Exhibit F-3 – Form of Opinion of Arizona Counsel

Exhibit F-4 – Form of Opinion of Nevada Counsel

Exhibit F-5 – Form of Opinion of Wisconsin Counsel

 

ii



--------------------------------------------------------------------------------

$300,000,000

PATRICK INDUSTRIES, INC.

7.50% Senior Notes due 2027

PURCHASE AGREEMENT

September 12, 2019

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

c/o Wells Fargo Securities, LLC

301 S. College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Patrick Industries, Inc., an Indiana corporation (the “Company”), confirms its
agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and each of the other
Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Wells Fargo is acting as
representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of $300,000,000 in aggregate principal amount of the
Company’s 7.50% Senior Notes due 2027 (the “Securities”). The Securities will be
issued pursuant to an Indenture to be dated as of September 17, 2019 (the
“Indenture”) among the Company, the Guarantors referred to below, and U.S. Bank
National Association, as trustee (the “Trustee”). The Company’s obligations
under the Securities, including the due and punctual payment of interest on the
Securities, will be irrevocably and unconditionally guaranteed on a senior
unsecured basis (the “Guarantees”) by the guarantors named on Exhibit B hereto
(together, the “Guarantors”). As used herein, the term “Securities” shall
include the Guarantees, unless the context otherwise requires. Certain terms
used in this purchase agreement (this “Agreement”) are defined in Section 15
hereof.

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Company and the Guarantors have prepared a
preliminary offering memorandum, dated September 9, 2019 (the “Preliminary
Offering Memorandum”), a pricing term sheet substantially in the form attached
hereto as Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the
Securities omitted from the Preliminary Offering Memorandum and an offering
memorandum, dated September 12, 2019 (the “Offering Memorandum”), setting forth
information regarding the Company and the Securities. The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time, together with
the Pricing Term Sheet and any of the documents listed on Exhibit E hereto are
collectively referred to as the “General Disclosure Package.” The Company and
the Guarantors hereby confirm that they have authorized the use of the General
Disclosure Package and the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchasers.

 

1



--------------------------------------------------------------------------------

Concurrently with the offer and sale of the Securities, the Company intends to
enter into a new Third Amended and Restated Credit Agreement, to be dated as of
the Closing Date, among the Company, as Borrower, the Guarantors, the lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
administrative agent (the “Senior Credit Facility”). The proceeds of the initial
borrowings under the Senior Credit Facility, together with the net proceeds of
the offering of Securities, will be used to repay outstanding borrowings under
the Company’s existing Second Amended and Restated Credit Agreement, as
described in the General Disclosure Package.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely (i) to persons whom you reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the 1933 Act
(“QIBs”) and (ii) outside the United States to non-U.S. persons in compliance
with Regulation S under the 1933 Act (“Regulation S”). Those persons specified
in clauses (i) and (ii) of this paragraph are referred to herein as “Eligible
Purchasers.”

SECTION 1. Representations and Warranties.

(a)    Representations and Warranties by the Company and the Guarantors. The
Company and each Guarantor, jointly and severally, represent and warrant to each
Initial Purchaser as of the date hereof, as of the Applicable Time, and as of
the Closing Date referred to in Section 2(b) hereof, and agree with each Initial
Purchaser, as follows:

(1)    Rule 144A Information. Each of the Preliminary Offering Memorandum, the
General Disclosure Package and the Offering Memorandum, each as of its
respective date, contains all the information required by Rule 144A(d)(4) under
the 1933 Act.

(2)    No Stop Orders. The Preliminary Offering Memorandum, the General
Disclosure Package and the Offering Memorandum have been prepared by the Company
and the Guarantors for use by the Initial Purchasers in connection with the
Exempt Resales. No order or decree preventing the use of the Preliminary
Offering Memorandum, the General Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the 1933 Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.

(3)    No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) the Offering Memorandum, as of
the date thereof, did not and, at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to

 

2



--------------------------------------------------------------------------------

make the statements therein, in the light of the circumstances under which they
were made, not misleading and (iv) each Issuer Free Writing Document (as defined
below), when taken together with the General Disclosure Package, did not, and,
at the Closing Date, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information furnished
by the Initial Purchasers as aforesaid consists of the information described as
such in Section 6(b) hereof.

(4)    Reporting Compliance. The Company is subject to, and is in full
compliance in all material respects with, the reporting requirements of
Section 13 and Section 15(d), as applicable, of the 1934 Act.

(5)    Independent Accountants. (i) During the three years ended December 31,
2018 and the six months ended June 30, 2018 covered by the financial statements
contained in the Offering Memorandum and the General Disclosure Package, Crowe
LLP were independent public accountants with respect to the Company as required
by the rules of the Public Company Accounting Oversight Board and the 1933 Act
and the 1934 Act and the rules and regulations thereunder and (ii) Deloitte &
Touche LLP are independent public accountants with respect to the Company as
required by the rules of the Public Company Accounting Oversight Board and the
1933 Act and the 1934 Act and the rules and regulations thereunder.

(6)    Financial Statements. The financial statements of the Company included in
the General Disclosure Package and the Offering Memorandum, together with the
related schedules (if any) and notes thereto, present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the results of operations, changes in stockholders’
equity and cash flows of the Company and its consolidated subsidiaries for the
periods specified. Except as set forth in the Offering Memorandum and the
General Disclosure Package, all of such financial statements have been prepared
in conformity with GAAP, applied on a consistent basis throughout the periods
involved and comply in all material respects with all applicable accounting
requirements under the 1933 Act and the 1933 Act Regulations, or the 1934 Act
and the 1934 Act Regulations, as applicable. The information in the Preliminary
Offering Memorandum and the Offering Memorandum under the captions “Summary
Selected Historical Consolidated Financial Information” and “Selected Historical
Consolidated Financial Information” presents fairly the information shown
therein and has been prepared on a basis consistent with that of the audited
financial statements of the Company included in the General Disclosure Package
and the Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(7)    No Material Adverse Change in Business. Since the dates for which
financial statement information is last given in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum (in each
case exclusive of any amendments or supplements thereto subsequent to the date
of this Agreement), (A) there has been no material adverse change or any
development that could reasonably be expected to result in a material adverse
change, in the condition (financial or other), results of operations, business,
properties or management of the Company and its subsidiaries taken as a whole,
whether or not arising in the ordinary course of business (in any such case, a
“Material Adverse Effect”); (B) except as otherwise disclosed in the General
Disclosure Package and the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
neither the Company nor any of its subsidiaries has incurred any liability or
obligation, direct or contingent, or entered into any transaction or agreement
that, individually or in the aggregate, is material with respect to the Company
and its subsidiaries taken as a whole, and neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business or
operations from fire, explosion, flood, earthquake or other natural disaster or
calamity, whether or not covered by insurance, or from any labor dispute or
disturbance or court or governmental action, order or decree which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; and (C) there has been no cash dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

(8)    Good Standing of the Company, the Guarantors and Subsidiaries. Each of
the Company, the Guarantors and their respective subsidiaries has been duly
organized and is validly existing as a corporation, limited liability company,
limited company or limited partnership, as applicable, in good standing under
the laws of the state of its jurisdiction of organization and has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Preliminary Offering Memorandum, the General Disclosure
Package and the Offering Memorandum and to enter into and perform its
obligations under the Transaction Documents. Each of the Company, the Guarantors
and their respective subsidiaries is duly qualified as a foreign corporation,
limited liability company, limited company or limited partnership, as
applicable, to transact business and is in good standing in the state of its
principal place of business and in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except (solely in the case of jurisdictions
other than its principal place of business) where the failure so to qualify or
to be in good standing would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(9)    Ownership of Subsidiaries. All of the issued and outstanding shares of
capital stock of each subsidiary of the Company that is a corporation, all of
the issued and outstanding partnership interests of each subsidiary of the
Company that is a limited or general partnership and all of the issued and
outstanding limited liability company interests, membership interests or other
similar interests of each subsidiary of the Company that is a limited liability
company have been duly authorized and validly issued, are fully paid and (except
in the case of general partnership interests) non-assessable and are owned by
the Company, directly or through subsidiaries, free and clear

 

4



--------------------------------------------------------------------------------

of any Liens, except as described in the General Disclosure Package and the
Offering Memorandum. None of the issued and outstanding shares of capital stock
of any such subsidiary that is a corporation, none of the issued and outstanding
partnership interests of any such subsidiary that is a limited or general
partnership, and none of the issued and outstanding limited liability company
interests, membership interests or other similar interests of any such
subsidiary that is a limited liability company was issued in violation of any
preemptive rights, rights of first refusal or other similar rights of any
securityholder of such subsidiary or any other person. Exhibit 21 to the
Company’s most recent Annual Report on Form 10-K filed with the Commission
accurately sets forth the name of each subsidiary of the Company and its
jurisdiction of organization. Any subsidiaries of the Company which are
“significant subsidiaries” as defined by Rule 1-02 of Regulation S-X are listed
on Exhibit C hereto under the caption “Material Subsidiaries.”

(10)    Capitalization. The authorized, issued and outstanding capital stock of
the Company, as of June 30, 2019, is as set forth in the column entitled
“Actual” and in the corresponding line items under the caption “Capitalization”
in the Preliminary Offering Memorandum and the Offering Memorandum. The shares
of issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable. None of the
outstanding shares of capital stock of the Company was issued in violation of
any preemptive rights, rights of first refusal or other similar rights of any
securityholder of the Company or any other person.

(11)    No Other Securities of Same Class. When the Securities and Guarantees
are issued and delivered pursuant to this Agreement, such Securities and
Guarantees will not be of the same class (within the meaning of Rule 144A under
the 1933 Act) as securities of the Company or the Guarantors that are listed on
a national securities exchange registered under Section 6 of the 1934 Act or
that are quoted in a United States automated inter-dealer quotation system.

(12)    No Registration. No registration under the 1933 Act of the Securities or
the Guarantees, and no qualification of the Indenture under the 1939 Act with
respect thereto, is required for the sale of the Securities and the Guarantees
to you as contemplated hereby or for the initial resale of Securities by you to
the Eligible Purchasers in the manner contemplated by the Preliminary Offering
Memorandum and the Offering Memorandum, assuming the accuracy of the Initial
Purchasers’ representations and warranties in this Agreement and the compliance
by the Initial Purchasers with the agreements set forth herein.

(13)    No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act (including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) (each, a “General
Solicitation”) was used by the Company or any of its affiliates or any of its
representatives (other than you and the other Initial Purchasers, as to whom the
Company and the Guarantors make no representation) in connection with the offer
and sale of the Securities.

 

5



--------------------------------------------------------------------------------

(14)    Regulation S Compliance. The Company is a Category 2 issuer for purposes
of Regulation S. No directed selling efforts within the meaning of Rule 902
under the 1933 Act were or will be used by the Company and its subsidiaries or
any of their representatives (other than you and the other Initial Purchasers,
as to whom the Company and the Guarantors make no representation) with respect
to Securities sold in reliance on Regulation S, and the Company, any affiliate
of the Company and any person acting on its or their behalf (other than you and
the other Initial Purchasers, as to whom the Company and the Guarantors make no
representation) has complied with and will comply with the “offering
restrictions” required by Rule 902 under the 1933 Act in connection with the
offering of Securities outside the United States.

(15)    No Integration. Neither the Company, any Guarantor nor any other person
acting on behalf of the Company or any Guarantor (other than you and the other
Initial Purchasers, as to whom the Company and the Guarantors make no
representation) has sold or issued any securities that would be integrated with
the offering of the Securities contemplated by this Agreement pursuant to the
1933 Act, the rules and regulations thereunder or the interpretations thereof by
the Commission.

(16)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.

(17)    Full Power. The Company and each Guarantor has full right, power and
authority to execute, deliver and perform its obligations under the Transaction
Documents.

(18)    The Indenture. The Indenture has been duly authorized by the Company and
each Guarantor and, on the Closing Date, will have been duly executed and
delivered by the Company and each Guarantor and, assuming due authorization,
execution and delivery by the Trustee, will constitute a valid and binding
agreement of the Company and each Guarantor, enforceable against the Company and
each Guarantor in accordance with its terms, except as enforcement thereof may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity.

(19)    The Securities. The Securities have been duly authorized and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in accordance with provisions of the Indenture and delivered
against payment of the purchase price therefor as provided in this Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity, and will be in the form contemplated by, and entitled to
the benefits of, the Indenture.

 

6



--------------------------------------------------------------------------------

(20)     The Guarantees. The Guarantees have been duly authorized and, at the
Closing Date, the Indenture (which includes the Guarantees) will have been duly
executed by the Guarantors. When the Securities are delivered against payment
therefor as provided in this Agreement, and, when authenticated in accordance
with provisions of the Indenture, the Guarantees will constitute valid and
binding obligations of the Guarantors, except as enforcement thereof may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity.

(21)    The Senior Credit Facility. The Senior Credit Facility has been duly
authorized by the Company and each Guarantor and, on the Closing Date, will have
been duly executed and delivered by the Company and each Guarantor and will
constitute a valid and binding agreement of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally or by general principles of equity.

(22)    Description of the Securities and Agreements. The Securities, the
Guarantees and the Indenture conform and will conform in all material respects
to the respective statements relating thereto contained in the Preliminary
Offering Memorandum, the General Disclosure Package and the Offering Memorandum.

(23)    Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is (i) in violation of its Organizational Documents, (ii) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their respective assets, properties or operations or (iii) in breach or
default (or with or without the giving of notice or the passage of time or both,
would be in breach or default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any Company Document,
except in the case of clauses (ii) or (iii) for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The execution, delivery and
performance by the Company and the Guarantors of the Transaction Documents and
the consummation of the transactions contemplated therein and in the Preliminary
Offering Memorandum, the General Disclosure Package and the Offering Memorandum
(including the issuance and sale of the Securities and the use of the proceeds
from the sale of the Securities as described in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds”) and
compliance by the Company and the Guarantors with their obligations under the
Transaction Documents do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default, Termination Event or Repayment Event under, or result in the creation
or imposition of any Lien upon any property or assets of the Company or any of
its subsidiaries pursuant to, any Company Documents except for any such
conflict, breach, default, Termination Event, Repayment Event, or Lien that
would not, individually or in the aggregate, reasonably be expected to have a
Material

 

7



--------------------------------------------------------------------------------

Adverse Effect or as would not materially adversely affect the ability of the
Company and the Guarantors to consummate the transactions contemplated herein.
Such actions will not result in any violation of (i) the provisions of the
Organizational Documents of the Company or any of its subsidiaries or (ii) any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of its or their
respective assets, properties or operations except in the case of clause (ii) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or as would not materially adversely affect the ability
of the Company and the Guarantors to consummate the transactions contemplated
herein.

(24)    Transactions with Related Persons. No relationship, direct or indirect,
that would be required to be described in a registration statement of the
Company pursuant to Item 404 of Regulation S-K exists, including between or
among the Company and its subsidiaries, on the one hand, and the directors,
officers, affiliates, stockholders, customers or suppliers of the Company and
its subsidiaries, on the other hand, that has not been described in the General
Disclosure Package and the Offering Memorandum.

(25)    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company or
any of its subsidiaries, is imminent.

(26)    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company or its
subsidiaries, threatened, against or affecting the Company or any of its
subsidiaries (other than as disclosed in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum), which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in the Transaction Documents or the performance
by the Company or the Guarantors of their obligations under the Transaction
Documents.

(27)    Description of Legal Matters. The statements made in the General
Disclosure Package and the Offering Memorandum under the captions “Description
of Notes,” “Description of Certain Other Indebtedness,” “Certain United States
Federal Income Tax Considerations” and “Certain ERISA Considerations,” insofar
as they purport to constitute summaries of the terms of statutes, rules or
regulations, legal or governmental proceedings or contracts or other documents,
constitute accurate summaries of the terms of such statutes, rules and
regulations, legal and governmental proceedings and contracts and other
documents in all material respects.

(28)    Solvency. On the Closing Date, after giving pro forma effect to the
entry into the Senior Credit Facility and the initial borrowings thereunder, the
Offering and the use of proceeds therefrom described under the caption “Use of
Proceeds” in the General Disclosure Package and the Offering Memorandum, the
Company and each Guarantor (i) will be Solvent (as hereinafter defined), (ii)
will have sufficient capital for carrying on its

 

8



--------------------------------------------------------------------------------

business and (iii) will be able to pay its debts as they mature. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company and each Guarantor is not less than the total amount
required to pay the liabilities of the Company and each Guarantor on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) the Company and each Guarantor is able to pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this Agreement
and the General Disclosure Package and the Offering Memorandum, neither the
Company nor any Guarantor is incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature; (iv) neither the Company nor any
Guarantor is engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company or any Guarantor is engaged; and
(v) neither the Company nor any Guarantor is otherwise insolvent under the
standards set forth in applicable laws.

(29)    Possession of Intellectual Property. The Company and its subsidiaries
own or possess or have valid and enforceable licenses to use, all patents,
patent rights, patent applications, copyrights, inventions, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, service names, software, internet addresses, domain names and other
intellectual property (collectively, “Intellectual Property”) that is described
in the General Disclosure Package or the Offering Memorandum or that is
necessary for the conduct of their respective businesses as currently conducted,
except where the failure to own or possess such rights would not, individually
or in the aggregate, have a Material Adverse Effect. Neither the Company nor any
of its subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any of its subsidiaries therein, that would reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect.

(30)    Absence of Further Requirements. (A) No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, (B) no
authorization, approval, vote or consent of any holder of capital stock or other
securities of the Company or any Guarantor or creditor of the Company or any of
its subsidiaries, (C) no authorization, approval, waiver or consent under any
Company Document, and (D) no authorization, approval, vote or consent of any
other person or entity, is necessary or required for the execution, delivery or
performance by the Company or the Guarantors of their obligations under the
Transaction Documents, for the offering, issuance, sale or delivery of the
Securities or the Guarantees hereunder, or for the consummation of any of the
other transactions contemplated by this Agreement, in each case on the terms
contemplated by the General Disclosure Package and the Offering Memorandum,
except

 

9



--------------------------------------------------------------------------------

such as have been or will have be obtained prior to the Closing Date and except
that no representation is made as to any such consents, approvals
authorizations, orders, registrations or qualifications as may be required under
state and foreign securities laws.

(31)    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them. The Company and its subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, result in a Material Adverse Effect. All of the Governmental Licenses
are valid and in full force and effect. Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses.

(32)    Title to Property. The Company and each of its subsidiaries have good
and marketable title in fee simple to all real property owned by any of them (if
any) and good title to all other properties and assets that are material to the
business of the Company and its subsidiaries, in each case, free and clear of
all Liens except such as (a) are described in the General Disclosure Package and
the Offering Memorandum or (b) do not, individually or in the aggregate,
materially affect the value of such property or interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries.
All real property, buildings and other improvements, and all equipment and other
property, held under lease or sublease by the Company or any of its subsidiaries
is held by them under valid, subsisting and enforceable leases or subleases, as
the case may be, with such exceptions that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(33)    Neither the Company nor any of its subsidiaries has any written notice
of any claim adverse to the rights of the Company or any of its subsidiaries or
which questions the rights of the Company or any of its subsidiaries to the
continued possession of its leased or subleased premises or the continued use of
its leased or subleased equipment or other property, except for such claims
which would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

(34)    Investment Company Act. Neither the Company nor any of its subsidiaries
is, and upon the issuance and sale of the Securities as herein contemplated and
the receipt and application of the net proceeds therefrom as described in the
General Disclosure Package and the Offering Memorandum under the caption “Use Of
Proceeds,” will be required to register as an “investment company” under the
1940 Act.

(35)    Environmental Laws. Except as described in the General Disclosure
Package and the Offering Memorandum and except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative

 

10



--------------------------------------------------------------------------------

order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C)there are no pending or,
to the knowledge of the Company, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, Liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) to the
knowledge of the Company, there are no events or circumstances that could
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(36)    Tax Returns. The Company and its subsidiaries have filed all foreign,
federal, state, local and franchise tax returns that are required to be filed or
have obtained extensions thereof, except where the failure so to file would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and have paid all taxes (including, without limitation, any
estimated taxes) required to be paid and any other assessment, fine or penalty,
to the extent that any of the foregoing is due and payable, except for any such
tax, assessment, fine or penalty that is currently being contested in good faith
by appropriate actions and except for such taxes, assessments, fines or
penalties the nonpayment of which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(37)    Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(38)    Accounting and Disclosure Controls. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package and the
Offering

 

11



--------------------------------------------------------------------------------

Memorandum, since December 31, 2018, there has been no material weakness in the
Company’s internal control over financial reporting (whether or not remediated).
The Company has established, maintained and periodically evaluates the
effectiveness of its “internal control over financial reporting” and “disclosure
controls and procedures” (each as defined in Rules 13a-15 and 15d-15 under the
1934 Act). The Company’s internal control over financial reporting and
disclosure controls and procedures are effective and comply with the
requirements of the 1934 Act in all material respects.

(39)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act with which any of them is required to comply,
including Section 402 related to loans.

(40)    Margin Requirements. None of the Company or its subsidiaries or their
authorized representatives (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) has taken, and none of them
will take, any action that would reasonably be expected to cause the
transactions contemplated by this Agreement (including, without limitation, the
use of the proceeds from the sale of the Securities), to violate Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

(41)    Absence of Manipulation. Neither the Company nor any of the Guarantors
nor any of their respective subsidiaries have taken and or will take, directly
or indirectly, any action designed to or that would constitute or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security to facilitate the sale or resale of the Securities.

(42)    Statistical and Market-Related Data. Any statistical, demographic,
market-related and similar data included in the General Disclosure Package or
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate and accurately reflect the materials upon
which such data is based or from which it was derived.

(43)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor any director, or officer of the Company or any of its subsidiaries nor, to
the knowledge of the Company and each of the Guarantors, any employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that has resulted or would reasonably be expected to result in
(i) the use of any funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) the making or taking
of an act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government or
regulatory official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) a violation by
any such person of any provision of the Foreign

 

12



--------------------------------------------------------------------------------

Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or the commission of an
offence under the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-bribery or anti-corruption laws; or (iv) the making, offering,
requesting or taking of, or the agreement to take, an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(44)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including as applicable,
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental or regulatory agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or any of its subsidiaries is,
threatened.

(45)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, or officers, nor, to the knowledge of the Company or
any of the Guarantors, any agent, employee or affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. Government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject or the target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Syria and Crimea (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use any of the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or the target of any
Sanctions, in violation of applicable law, (ii) to fund or facilitate any
activities of or any business in any Sanctioned Country, in violation of
applicable law, or (iii) in any other manner that would result in a violation by
any person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of any Sanctions. For the
past five years, the Company and its subsidiaries have not knowingly engaged in,
are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of any Sanctions or with any Sanctioned
Country, in violation of applicable law.

 

13



--------------------------------------------------------------------------------

(46)    ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of ERISA with respect to a Plan determined without
regard to any waiver of such obligations or extension of any amortization
period; (ii) an audit or investigation by the Internal Revenue Service, the
U.S. Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal, state or foreign governmental or regulatory agency with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company or any of its subsidiaries that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. None
of the following events has occurred or is reasonably likely to occur that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company and its subsidiaries compared to the amount of such contributions made
in the Company’s most recently completed fiscal year; (ii) a material increase
in the “accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
subsidiaries compared to the amount of such obligations in the Company’s most
recently completed fiscal year; (iii) any event or condition giving rise to a
liability under Title IV of ERISA; or (iv) the filing of a claim by one or more
employees or former employees of the Company or any of its subsidiaries related
to its or their employment. For purposes of this paragraph and the definition of
ERISA, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) with respect to which the Company or any of its subsidiaries may have any
liability.

(47)    No Restrictions on Dividends. No subsidiary of the Company is a party to
or otherwise bound by any instrument or agreement that limits, directly or
indirectly, any subsidiary of the Company from paying any dividends or making
any other distributions on its capital stock, limited or general partnership
interests, limited liability company interests, or other equity interests, as
the case may be, or from repaying any loans or advances from, or (except for
instruments or agreements that by their express terms prohibit the transfer or
assignment thereof or of any rights thereunder and the laws of the jurisdiction
of formation of such entities) transferring any of its properties or assets to,
the Company or any other subsidiary, in each case except as described in the
General Disclosure Package and the Offering Memorandum and any restriction or
limitation that will be permitted under the Indenture.

(48)    Brokers. There is not a broker, finder or other party that is entitled
to receive from the Company or any of its subsidiaries any brokerage or finder’s
fee or other fee or commission as a result of any of the transactions
contemplated by this Agreement, except for underwriting discounts and
commissions payable to the Initial Purchasers in connection with the sale of the
Securities pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

(49)    Cyber Security; Data Protection. The Company and its subsidiaries’
information technology and computer systems, networks, hardware, software,
internet web sites, data and databases (including the data of their respective
customers, employees, suppliers, vendors and any third party data maintained by
or on behalf of them), equipment or technology (collectively, “IT Systems and
Data”) are adequate for, and operate and perform in all material respects as
required in connection with, the operation of the business of the Company and
the subsidiaries as currently conducted, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company and its subsidiaries have implemented and maintained commercially
reasonable information technology, information security, cyber security and data
protection controls, policies and procedures, including oversight, access
controls, encryption, technological and physical safeguards, business
continuity/disaster recovery and incident response to adequately protect and
prevent security breaches of, unauthorized access to and other similar
compromises of IT Systems and Data in accordance with industry practices and as
required by applicable regulatory standards. The Company and its subsidiaries
(i) to the knowledge of the Company and the Guarantors, have not experienced and
have no knowledge of any cyber-attack, security breach, unauthorized access or
other similar compromise to their IT Systems and Data and (ii) are presently in
compliance with all applicable laws or statutes and all judgments, orders, rules
and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations relating to the privacy
and security of IT Systems and Data and to the protection of such IT Systems and
Data from unauthorized use, access, misappropriation or modification, except, in
each case of clauses (i) and (ii), for any such cyber-attack, security breach,
unauthorized access or other similar compromise, or noncompliance, that would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

(b)    Certificates. Any certificate signed by any officer of the Company, or
any of its subsidiaries (whether signed on behalf of such officer, the Company,
or such subsidiary) and delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
or such Guarantor to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

(a)    The Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
and each of the Guarantors agree to sell to each Initial Purchaser, severally
and not jointly, and each Initial Purchaser, severally and not jointly, agrees
to purchase from the Company and each of the Guarantors, the aggregate principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Exhibit A hereto plus any additional principal amount of Securities which such
Initial Purchaser may become obligated to purchase pursuant to the provisions of
Section 10 hereof, in each case at a price equal to 98.5% of the principal
amount thereof, plus accrued interest, if any, from September 17, 2019. The
Company and the Guarantors will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

 

15



--------------------------------------------------------------------------------

(b)    Payment. Payment of the purchase price for, and delivery of, the
Securities shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York 10005, or at such other place as shall be agreed upon
by the Representative and the Company, at 9:00 A.M. (New York City time) on
September 17, 2019 (unless postponed in accordance with the provisions of
Section 10), or such other time not later than five business days after such
date as shall be agreed upon by the Representative and the Company (such time
and date of payment and delivery being herein called the “Closing Date”).

Payment shall be made to the Company by wire transfer of immediately available
funds to a single bank account designated by the Company against delivery to the
Representative for the respective accounts of the Initial Purchasers of the
Securities to be purchased by them. It is understood that each Initial Purchaser
has authorized the Representative, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Wells Fargo, individually and not as representative of
the Initial Purchasers, may (but shall not be obligated to) make payment of the
purchase price for the Securities to be purchased by any Initial Purchaser whose
funds have not been received by the Closing Date, but such payment shall not
relieve such Initial Purchaser from its obligations hereunder.

(c)    Delivery of Securities. The Company shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Company shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representative shall otherwise instruct.

(d)    Representations of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly hereby represents and warrants to the
Company that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package.
Each of the Initial Purchasers, severally and not jointly, hereby represents and
warrants to, and agrees with, the Company, on the basis of the representations,
warranties and agreements of the Company and the Guarantors, that such Initial
Purchaser: (i) is a QIB and an institutional accredited investor within the
meaning of Rule 501(a) under the Securities Act; (ii) in connection with the
Exempt Resales, will sell the Securities only to the Eligible Purchasers; and
(iii) will not offer or sell the Securities in the United States by any form of
general solicitation or general advertising within the meaning of Regulation D
under the 1933 Act and (iv) will not engage in any directed selling efforts
within the meaning of Rule 902 under the 1933 Act, in connection with the
offering of the Securities. The Initial Purchasers have advised the Company that
they will resell the Securities to Eligible Purchasers at a price initially
equal to 100% of the principal amount thereof, plus accrued interest, if any,
from September 17, 2019. Such price may be changed by the Initial Purchasers at
any time without notice. Each of the Initial Purchasers understands that the
Company and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to this Agreement, counsel to the Company and counsel to the
Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

16



--------------------------------------------------------------------------------

SECTION 3. Covenants of the Company and the Guarantors.

The Company and the Guarantors, jointly and severally, covenant with each
Initial Purchaser as follows:

(a)    Securities Law Compliance. The Company will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document or the Offering Memorandum, untrue or that requires the making
of any additions to or changes in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) use its reasonable best efforts to prevent the issuance of any
stop order or order suspending the qualification or exemption from qualification
of any of the Securities under any securities or “Blue Sky” laws of U.S. state
or non-U.S. jurisdictions and (iii) if, at any time, any U.S. or non-U.S.
federal or state securities commission or other regulatory authority shall issue
an order suspending the qualification or exemption from qualification of any of
the Securities under any such laws, use its reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time.

(b)    Amendments. The Company will give the Representative notice of its
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum or any Issuer Free Writing
Document, and the Company will furnish the Representative with copies of any
such documents within a reasonable amount of time prior to such proposed use,
and will not use any such document to which the Representative or counsel for
the Initial Purchasers shall reasonably object in a timely manner. The Company
has given the Representative notice of any filings made pursuant to the 1934 Act
or the 1934 Act Regulations reasonably prior to the Applicable Time. The Company
will give the Representative notice of its intention to make any such filing
from and after the Applicable Time through the Closing Date (or, if later,
through the completion of the distribution of the Securities by the Initial
Purchasers to Eligible Purchasers) and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file or use any such document to which
the Representative or counsel for the Initial Purchasers shall reasonably
object, unless such filing is required by law.    The Representative shall
notify the Company if the Initial Purchasers have not completed the distribution
of Securities as of the Closing Date.

(c)    Delivery of Disclosure Documents to the Representative. The Company will
deliver to the Representative and counsel for the Initial Purchasers, within two
days of the date hereof and without charge, such number of copies of the
Preliminary Offering Memorandum, the Pricing Term Sheet and the Offering
Memorandum and any amendment or supplement to any of the foregoing as they
reasonably request.

 

17



--------------------------------------------------------------------------------

(d)    Continued Compliance with Securities Laws. The Company will comply with
the 1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated by this Agreement, the General Disclosure Package and the
Offering Memorandum. If at any time prior to the completion of the distribution
of the Securities by the Initial Purchasers to Eligible Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary (or if
the Representative or counsel for the Initial Purchasers shall notify the
Company that, in their reasonable judgment, it is necessary) to amend or
supplement the General Disclosure Package or the Offering Memorandum so that the
General Disclosure Package or the Offering Memorandum, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made or then prevailing, not misleading or
if it is necessary (or, if the Representative or counsel for the Initial
Purchasers shall notify the Company that, in their reasonable judgment, it is
necessary) to amend or supplement the General Disclosure Package or the Offering
Memorandum in order to comply with the requirements of the 1933 Act, the 1933
Act Regulations, the 1934 Act or the 1934 Act Regulations, the Company will
promptly notify the Representative of such event or condition and of its
intention to prepare such amendment or supplement (or, if the Representative or
counsel for the Initial Purchasers shall have notified the Company as aforesaid,
the Company will promptly notify the Representative of its intention to prepare
such amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with such requirements, and the Company will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request. If at any time an
event shall occur or condition shall exist as a result of which it is necessary
(or if the Representative or counsel for the Initial Purchasers shall notify the
Company that, in their reasonable judgment, it is necessary) to amend or
supplement any Issuer Free Writing Document so that it will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made or then prevailing, not misleading, or if it is necessary
(or, if the Representative or counsel for the Initial Purchasers shall notify
the Company that, in their judgment, it is necessary) to amend or supplement
such Issuer Free Writing Document in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company will
promptly notify the Representative of its intention to prepare such amendment or
supplement) and will promptly prepare and, subject to Section 3(b) hereof
distribute, such amendment or supplement as may be necessary to eliminate or
correct such conflict, untrue statement or omission or to comply with such
requirements, and the Company will furnish to the Initial Purchasers such number
of copies of such amendment or supplement as the Initial Purchasers may
reasonably request.

 

18



--------------------------------------------------------------------------------

(e)    Use of Offering Materials. The Company and each of the Guarantors
consents to the use of the General Disclosure Package and the Offering
Memorandum in accordance with the securities or “Blue Sky” laws of the
jurisdictions in which the Securities are offered by the Initial Purchasers and
by all dealers to whom Securities may be sold, in connection with the offering
and sale of the Securities.

(f)    “Blue Sky” and Other Qualifications. The Company will cooperate with the
Initial Purchasers, to qualify the Securities for offering and sale, or to
obtain an exemption for the Securities to be offered and sold, under the
applicable securities laws of such states and other jurisdictions (domestic or
foreign) as the Representative may reasonably request and to maintain such
qualifications and exemptions in effect for so long as required for the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Securities have been so qualified or are exempt, the
Company will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification or exemption, as the case may
be, in effect for so long as required for the distribution of the Securities.

(g)    Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Preliminary
Offering Memorandum and the Offering Memorandum under “Use of Proceeds.”

(h)    Restriction on Sale of Securities. From and including the date of this
Agreement through and including the 90th day after the date of this Agreement,
the Company and the Guarantors will not, without the prior written consent of
Wells Fargo, directly or indirectly issue, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option or right to sell or otherwise transfer or dispose of
any debt securities of or guaranteed by the Company or any Guarantor (other than
the Securities issued under this Agreement) or any securities convertible into
or exercisable or exchangeable for any debt securities of or guaranteed by the
Company.

(i)    Rule 144A Information. So long as any of the Securities are outstanding,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, the Company and the Guarantors will
furnish at their expense to the Initial Purchasers, and, upon request, to the
holders of the Securities and prospective purchasers of the Securities, the
information required by Rule 144A(d)(4) under the 1933 Act (if any).

(j)    Pricing Term Sheet. The Company will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit D and otherwise in form and substance satisfactory to the
Representative; provided that the Company will furnish the Representative with
copies of any such Pricing Term Sheet and will not use any such document to
which the Representative or counsel to the Initial Purchasers shall object.

 

19



--------------------------------------------------------------------------------

(k)    Preparation of the Offering Memorandum. As promptly as practicable
following the execution of this Agreement, the Company will, subject to
Section 3(b) hereof, prepare the Offering Memorandum, which shall contain the
public offering price and terms of the Securities, the plan of distribution
thereof and such other information as the Representative and the Company may
deem appropriate.

(l)    DTC. The Company will use its best efforts to permit the Securities to be
eligible for clearance and settlement through DTC.

(m)    No Stabilization. The Company, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or the
Guarantors in connection with the offering of the Securities.

(n)    No Affiliate Resales. The Company and the Guarantors will not, and will
not permit any of their respective affiliates (as defined in Rule 144 under the
1933 Act) to, resell any of the Securities that have been acquired by any of
them, except for Securities purchased by the Company, the Guarantors or any of
their respective affiliates and resold in a transaction registered under the
1933 Act.

(o)    No General Solicitation. In connection with any offer or sale of the
Securities, except as directed by the Initial Purchasers, the Company and the
Guarantors will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the 1933 Act), other than any
General Solicitation with the prior consent of the Representative and listed on
Schedule 5 hereto, or any public offering within the meaning of Section 4(a)(2)
of the 1933 Act in connection with any offer or sale of the Securities and/or
(ii) in any directed selling effort with respect to the Securities within the
meaning of Regulation S under the 1933 Act, and to comply with the offering
restrictions requirement of Regulation S of the 1933 Act.

(p)    No Integration. The Company will not, and will ensure that no affiliate
of the Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the 1933 Act) that would
be integrated with the sale of the Securities in a manner that would require the
registration under the 1933 Act of the sale to the Initial Purchasers or to the
Eligible Purchasers of the Securities.

(q)    Transaction Documents. The Company and the Guarantors will do and perform
all things reasonably required or necessary to be done and performed under the
Transaction Documents by them prior to the Closing Date, and to satisfy all
conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Securities.

 

20



--------------------------------------------------------------------------------

SECTION 4. Payment of Expenses

(a)    Expenses. The Company and the Guarantors, jointly and severally, will pay
all expenses incident to the performance of their respective obligations under
this Agreement, including (i) the preparation, printing and delivery of the
Preliminary Offering Memorandum, the General Disclosure Package, the Offering
Memorandum and any Issuer Free Writing Documents and each amendment thereto (in
each case including exhibits) and any costs associated with electronic delivery
of any of the foregoing, (ii) the word processing and delivery to the Initial
Purchasers of each of the Transaction Documents and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Securities, (iii) the preparation, issuance and delivery of the
certificates for the Securities and the issuance and delivery of the Securities
to the Initial Purchasers, including any issue or other transfer taxes and any
stamp or other taxes or duties payable in connection with the sale, issuance or
delivery of the Securities to the Initial Purchasers, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company and
the Guarantors, (v) the qualification or exemption of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers in connection therewith and in connection with the preparation,
printing and delivery of the Blue Sky Survey and any supplements thereto,
(vi) the fees and expenses of the Trustee, including the fees and disbursements
of counsel for the Trustee in connection with the Transaction Documents,
(vii) all fees charged by any rating agencies for rating the Securities and all
expenses and application fees incurred in connection with the approval of the
Securities for clearance, settlement and book-entry transfer through DTC and
(viii) all travel expenses of the Initial Purchasers of the Company and any
other expenses of the Company in connection with attending or hosting meetings
with prospective purchasers of the Securities, and expenses associated with any
electronic road show.

(b)    Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i),
Section 9(a)(iii) or Section 10 hereof, the Company and the Guarantors, jointly
and severally, will reimburse the Initial Purchasers (but in the case of any
termination in accordance with Section 10, only the non-defaulting Initial
Purchasers) for all of their out-of-pocket expenses, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations.

The obligations of the several Initial Purchasers hereunder are subject to the
accuracy, on the date hereof and at the Closing Date, of the representations and
warranties of the Company and the Guarantors contained in this Agreement, or in
certificates signed by any officer of the Company, any Guarantor or any
subsidiary of the Company (whether signed on behalf of such officer, the Company
or such subsidiary) delivered to the Representative or counsel for the Initial
Purchasers, to the performance by the Company and the Guarantors of their
respective covenants and other obligations hereunder, and to the following
further conditions:

(a)    Opinions of Counsel for Company and the Guarantors. At the Closing Date,
the Representative shall have received the opinion, each dated as of the Closing
Date, in form and substance satisfactory to the Representative of (i) McDermott
Will &

 

21



--------------------------------------------------------------------------------

Emery LLP, New York, Delaware and California counsel for the Company and the
Guarantors (“Company Counsel”) to the effect set forth in Exhibit F-1 hereto,
which shall include a negative assurance letter (ii) Warrick & Boyn, LLP,
Indiana counsel for the Company and Guarantors to the effect set forth in
Exhibit F-2 hereto, (iii) The Nelson Law Group, PLLC, Arizona counsel for the
Company and Guarantors to the effect set forth in Exhibit F-3 hereto,
(iv) Brownstein Hyatt Farber Schreck, LLP, Nevada counsel for the Company and
Guarantors to the effect set forth in Exhibit F-4 hereto and (v) Reinhart
Boerner Van Deuren s.c., Wisconsin counsel for the Company and Guarantors to the
effect set forth in Exhibit F-5 hereto, in each case together with signed or
reproduced copies of such opinion for each of the other Initial Purchasers.

(b)    Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable letter, dated as of the Closing
Date, of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers, with respect to the Securities to be sold by the Company
pursuant to this Agreement, the Indenture, the General Disclosure Package and
the Offering Memorandum, and any amendments or supplements thereto and such
other matters as the Representative may reasonably request.

(c)    Officers’ Certificate. At the Closing Date, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the General Disclosure Package and the Offering Memorandum (in each
case exclusive of any amendments or supplements thereto subsequent to the date
of this Agreement), any material adverse change or any development that would
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties or management
of the Company and its subsidiaries taken as a whole, whether or not arising in
the ordinary course of business. At the Closing Date, the Representative shall
have received a certificate, signed on behalf of the Company and each Guarantor
by the President or the Chief Executive Officer of the Company and each
Guarantor and the Chief Financial Officer or Chief Accounting Officer of the
Company and each Guarantor, dated as of the Closing Date, to the effect that
(i) there has been no such material adverse change, (ii) the representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct at and as of the Closing Date with the same force and effect as though
expressly made at and as of the Closing Date and (iii) the Company and the
Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied at or prior to the Closing Date under or
pursuant to this Agreement.

(d)    Accountants’ Comfort Letters. At the time of the execution of this
Agreement, the Representative shall have received (i) from Crowe LLP a letter,
dated the date of this Agreement and in form and substance satisfactory to the
Representative, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company contained in the General Disclosure Package, any
Issuer Free Writing Documents (other than any electronic road show) and the
Offering Memorandum and any amendments or supplements to any of the

 

22



--------------------------------------------------------------------------------

foregoing and (ii) from Deloitte & Touche LLP a letter, dated the date of this
Agreement and in form and substance satisfactory to the Representative, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information of the Company
contained in the General Disclosure Package, any Issuer Free Writing Documents
(other than any electronic road show) and the Offering Memorandum and any
amendments or supplements to any of the foregoing.

(e)    Bring-down Comfort Letter. At the Closing Date, the Representative shall
have received from Deloitte & Touche LLP a letter, dated as of the Closing Date
and in form and substance satisfactory to the Representative, to the effect that
they reaffirm the statements made in the letter furnished pursuant to
subsection (d) of this Section 5, except that the specified date referred to
shall be a date not more than three business days prior to the Closing Date.

(f)    No Downgrade. There shall not have occurred, on or after the date of this
Agreement, any downgrading in the rating of any debt securities of or guaranteed
by the Company , any preferred stock of the Company or any debt securities,
preferred stock or trust preferred securities of any subsidiary or subsidiary
trust of the Company by any “nationally recognized statistical rating
organization” (as defined by the Commission in Section 3(a)(62) of the 1934 Act)
or any public announcement that any such organization has placed its rating on
the Company or any such debt securities, preferred stock or other securities
under surveillance or review or on a so-called “watch list” (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement by
any such organization that the Company or any such debt securities, preferred
stock or other securities has been placed on negative outlook.

(g)    DTC Eligibility. The Securities shall be eligible for clearance and
settlement through DTC.

(h)    Transaction Documents. The Company, the Guarantors and the other parties
thereto shall have executed and delivered each of the Transaction Documents, and
the Initial Purchasers shall have received original copies thereof, duly
executed by the Company, the Guarantors and the other parties thereto.

(i)    Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement, or as the Representative or counsel for
the Initial Purchasers may otherwise reasonably request.

 

23



--------------------------------------------------------------------------------

(j)    Termination of Agreement. If any condition specified in this Section 5
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Representative by notice to the Company and
the Guarantors at any time on or prior to the Closing Date and such termination
shall be without liability of any party to any other party except as provided in
Section 4 hereof and except that Sections 1, 4(b), 6, 7, 8, 11, 12, 13, 14, 15,
17, 18 19 and 20 hereof shall survive any such termination of this Agreement and
remain in full force and effect.

SECTION 6. Indemnification.

(a)    Indemnification by the Company and the Guarantors. The Company and each
Guarantor agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, and its and their officers, directors,
employees, agents, partners and members and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval of, the Company or any Guarantor in
connection with the marketing of the offering of the Securities, including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of, or pursuant to a judgment or other disposition in, any
litigation, or any investigation or proceeding by any governmental or
self-regulatory agency or body, commenced or threatened, or of any claim
whatsoever arising out of or based upon any such untrue statement or omission,
or any such alleged untrue statement or omission; provided that (subject to
Section 6(d) below) any such settlement is effected with the written consent of
the Company and the Guarantors; and

(iii)    against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental or self-regulatory agency or body, commenced or threatened, or any
claim whatsoever arising out of or based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

24



--------------------------------------------------------------------------------

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Company or any Guarantor by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or in any amendment or supplement to any of the
foregoing), it being understood and agreed that the only such information
furnished by the Initial Purchasers as aforesaid consists of the information
described as such in Section 6(b) hereof.

(b)    Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
Guarantors, their respective directors and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section 6, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Preliminary Offering Memorandum, any
Issuer Free Writing Document, the General Disclosure Package or the Offering
Memorandum (or any amendment or supplement to any of the foregoing), in reliance
upon and in conformity with written information relating to such Initial
Purchaser furnished to the Company or any Guarantor by such Initial Purchaser
through the Representative expressly for use therein. The Company and the
Guarantors hereby acknowledge and agree that the information furnished to the
Company and any Guarantor by the Initial Purchasers through the Representative
expressly for use in the Preliminary Offering Memorandum, any Issuer Free
Writing Document or the Offering Memorandum (or any amendment or supplement to
any of the foregoing), consists exclusively of the following information
appearing under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum: (i) the information regarding
stabilization, syndicate covering transactions and penalty bids appearing in the
first sentence of the ninth paragraph under such caption (but only insofar as
such information concerns the Initial Purchasers) and (ii) the information
regarding market making by the Initial Purchasers appearing in the fourth
sentence of the seventh paragraph under such caption.

(c)    Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6, except to the extent that it has been materially
prejudiced by such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it

 

25



--------------------------------------------------------------------------------

and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 6 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to local counsel) representing the indemnified
parties who are parties to such action (which separate counsel shall be selected
by (x) the Representative, in the case of counsel representing the Initial
Purchasers or their related persons or (y) the Company, in the case of counsel
representing the Company and the Guarantors or their respective related
persons)) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Counsel to the indemnified
parties shall be selected as follows: counsel to the Initial Purchasers and the
other indemnified parties referred to in Section 6(a) above shall be selected by
Wells Fargo and counsel to the Company and the Guarantors, their respective
directors, each of their respective officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall be selected by the Company and the Guarantors.
An indemnifying party may participate at its own expense in the defense of any
such action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying party be liable for the
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for the Initial Purchasers and the other
indemnified parties referred to in Section 6(a) above; and the fees and expenses
of more than one counsel (in addition to any local counsel) separate from their
own counsel for the Company and the Guarantors, their respective directors, each
of their respective officers and each person, if any, who controls the Company
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
in each case in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

26



--------------------------------------------------------------------------------

(e)    Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement contemplated by Section 6(a) effected without its written consent if
all of the following exist (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request (and the
indemnifying party has not objected within such 45-day period to such
settlement), (ii) such indemnifying party shall have received notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement or shall not have disputed in good faith the indemnified party’s
entitlement to such reimbursement.

SECTION 7. Contribution.

If the indemnification provided for in Section 6 hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the Guarantors and the total discounts and commissions received
by the Initial Purchasers, in each case as determined pursuant to this
Agreement, bear to the aggregate initial offering price of the Securities as set
forth on the cover of the Offering Memorandum.

The relative fault of the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

27



--------------------------------------------------------------------------------

The Company and the Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
discounts and commissions from the sale to Eligible Purchasers of the Securities
initially purchased by it exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company and of each Guarantor, each
officer of the Company and of each Guarantor, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Guarantors. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Exhibit A
hereto and not joint.

SECTION 8. Representations, Warranties and Agreements to Survive Delivery.

All representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Company or any of its subsidiaries
(whether signed on behalf of such officer, the Company, or such subsidiary) and
delivered to the Representative or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, its affiliates and any of their
any officers, directors, employees, partners, members or agents of any Initial
Purchaser or any person controlling any Initial Purchaser, or by or on behalf of
the Company, any Guarantor, any officer, director or employee of the Company or
any Guarantor or any person controlling the Company or any Guarantor, and shall
survive delivery of and payment for the Securities.

 

28



--------------------------------------------------------------------------------

SECTION 9. Termination of Agreement.

(a)    Termination; General. The Representative may terminate this Agreement, by
notice to the Company and the Guarantors, at any time on or prior to the Closing
Date (i) if there has been, at any time on or after the date of this Agreement
or since the respective dates as of which information is given in the General
Disclosure Package or the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
material adverse change or any development that could reasonably be expected to
result in a material adverse change, in the condition (financial or other),
results of operations, business, properties or management of the Company and its
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any declaration of a national emergency or war by the United States, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions (including, without
limitation, as a result of terrorist activities), in each case the effect of
which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities on the
terms and in the manner contemplated in the General Disclosure Package and the
Offering Memorandum, or (iii) (A) if trading in any securities of the Company
has been suspended or materially limited by the Commission or the Nasdaq Global
Market, or (B) if trading generally on the NYSE, the Nasdaq Global Select Market
or the Nasdaq Global Market has been suspended or limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, by any of said exchanges or by order of the Commission or any other
governmental authority, or (C) if a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States or in Europe, or (iv) if a banking moratorium has been declared by either
Federal or New York authorities or (v) if there shall have occurred, on or after
the date of this Agreement, any downgrading in the rating of any debt securities
of or guaranteed by the Company or any Guarantor, any preferred stock of any
Guarantor or any debt securities, preferred stock or trust preferred securities
of any subsidiary or subsidiary trust of the Company by any “nationally
recognized statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the 1934 Act) or any public announcement that any such
organization has placed its rating on the Company or any Guarantor or any such
debt securities, preferred stock or other securities under surveillance or
review or on a so-called “watch list” (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement by any such organization that
the Company or any Guarantor or any such debt securities, preferred stock or
other securities has been placed on negative outlook.

(b)    Liabilities. If this Agreement is terminated pursuant to Section 5 or
this Section 9, such termination shall be without liability of any party to any
other party except as provided in Section 4 hereof, and except that Sections 1,
4(b), 6, 7, 8, 11, 12, 13, 14, 15, 17, 18, 19 and 20 hereof shall survive such
termination and remain in full force and effect.

 

29



--------------------------------------------------------------------------------

SECTION 10. Default by One or More of the Initial Purchasers.

(a)    If one or more of the Initial Purchasers shall fail at the Closing Date
to purchase the aggregate principal amount of Securities which it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representative shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other purchaser, to purchase all, but not less than all, of the Defaulted
Securities in such amounts as may be agreed upon and upon the terms herein set
forth; if, however, the Representative shall not have completed such
arrangements within such 24-hour period, then:

(i)    if the aggregate principal amount of Defaulted Securities does not exceed
10% of the aggregate principal amount of Securities, each of the non-defaulting
Initial Purchasers shall be obligated, severally and not jointly, to purchase
the full amount of such Defaulted Securities in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

(ii)    if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, the Representative shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.

SECTION 11. Notices

All notices and other communications hereunder shall be in writing, shall be
effective only upon receipt and shall be mailed, delivered by hand or overnight
courier, or transmitted by fax (with the receipt of any such fax to be confirmed
by telephone). Notices to the Initial Purchasers shall be directed to the
Representative at Wells Fargo Securities, LLC, 301 S. College St., 6th Floor,
Charlotte, North Carolina 28288, Attention: Transaction Management, fax
no. (704) 383-9165 (with such fax to be confirmed by telephone to (704)
715-0541); and notices to the Company or any Guarantor shall be directed to it
at 107 W. Franklin Street, P.O. Box 638, Elkhart, Indiana, Attention: Joshua
Boone, email boonej@patrickind.com (with such email to be confirmed by telephone
to (574) 206-7734).

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

30



--------------------------------------------------------------------------------

SECTION 12. Parties

This Agreement shall each inure to the benefit of and be binding upon the
Initial Purchasers, the Company, the Guarantors and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Initial
Purchasers, the Company, the Guarantors and their respective successors and the
controlling persons and other indemnified parties referred to in Sections 6 and
7 and their successors, heirs and legal representatives, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained. This Agreement and all conditions and provisions hereof are
intended to be for the sole and exclusive benefit of the Initial Purchasers, the
Company, the Guarantors and their respective successors, and said controlling
persons and other indemnified parties and their successors, heirs and legal
representatives, and for the benefit of no other person or entity. No purchaser
of Securities from any Initial Purchaser shall be deemed to be a successor by
reason merely of such purchase.

SECTION 13. GOVERNING LAW AND TIME

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED
TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 14. Effect of Headings

The Section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.

SECTION 15. Definitions

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means 1:37 p.m. (New York City time) on September 12, 2019 or
such other time as agreed by the Company, the Guarantors and the Representative.

“Common Stock” means the Company’s common stock, which has no stated par value.

“Commission” means the Securities and Exchange Commission.

“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject.

“DTC” means The Depository Trust Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

31



--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“GAAP” means generally accepted accounting principles in the United States.

“Lien” means any security interest, mortgage, pledge, lien, encumbrance, claim
or equity.

“NYSE” means the New York Stock Exchange.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

“Repayment Event” means any event or condition which, either immediately or with
notice or passage of time or both, (i) gives the holder of any bond, note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary of the
Company, or (ii) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement, hedging agreement or similar
agreement or instrument to which the Company or any subsidiary of the Company is
a party the right to liquidate or accelerate the payment obligations or
designate an early termination date under such agreement or instrument, as the
case may be.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

“Termination Event” means any event or condition which gives any person the
right, either immediately or with notice or passage of time or both, to
terminate or limit (in whole or in part) any Company Documents or any rights of
the Company, or any of its subsidiaries thereunder, including, without
limitation, upon the occurrence of a change of control of the Company or any
Guarantor or other similar events.

“Transaction Documents” means this Agreement, the Indenture, the Securities, the
Guarantees and the Senior Credit Facility, collectively.

“1933 Act” means the Securities Act of 1933, as amended.

“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.

 

32



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.

“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.

“1940 Act” means the Investment Company Act of 1940, as amended.

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representative or the
Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be;
and all references in this Agreement to amendments or supplements to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
mean and include the filing of any document under the 1934 Act which is
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum.

SECTION 16. Permitted Free Writing Documents

The Company and each Guarantor represents, warrants and agrees that it has not
made and, unless it obtains the prior written consent of the Representative, it
will not make, and each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that it has not made and, unless it obtains the
prior written consent of the Company, the Guarantors and the Representative, it
will not make, any offer relating to the Securities that (if the offering of the
Securities was made pursuant to a registered offering under the 1933 Act) would
constitute an “Issuer Free Writing Prospectus” (as defined in Rule 433) (any
such document, a “Issuer Free Writing Document”) or that would constitute a
“free writing prospectus” (as defined in Rule 405) which would be required to be
filed with the Commission in connection with an offering registered under the
1933 Act; provided that the prior written consent of the Company, the Guarantors
and the Representative shall be deemed to have been given in respect of the
Issuer Free Writing Documents, if any, listed on Exhibit E hereto and to any
electronic road show in the form previously provided by the Company to and
approved by the Representative.

 

33



--------------------------------------------------------------------------------

SECTION 17. Absence of Fiduciary Relationship

The Company and each Guarantor acknowledge and agree that:

(a)    each of the Initial Purchasers is acting solely as an initial purchaser
in connection with the sale of the Securities and no fiduciary, advisory or
agency relationship between the Company and any Guarantor, on the one hand, and
any of the Initial Purchasers, on the other hand, has been created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
or not any of the Initial Purchasers has advised or is advising the Company or
any Guarantor on other matters (it being understood that in any event no Initial
Purchaser shall be deemed to have provided legal, accounting or tax advice to
the Company, any Guarantor or any of their respective subsidiaries);

(b)    the offering price of the Securities and the price to be paid by the
Initial Purchasers for the Securities set forth in this Agreement were
established by the Company and the Guarantors following discussions and
arms-length negotiations with the Representative;

(c)    they are capable of evaluating and understanding, and understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement;

(d)    they are aware that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Company or the Guarantors by virtue of any fiduciary,
advisory or agency relationship or otherwise;

(e)    the Company and the Guarantors have consulted their own legal and
financial advisors to the extent they deemed appropriate; and

(f)    they waive, to the fullest extent permitted by law, any claims they may
have against any of the Initial Purchasers for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that none of the Initial Purchasers
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to them in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on their behalf or in right of them or the
Company, the Guarantors or any stockholders, employees or creditors of Company
or any Guarantor.

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers

The Company and the Guarantors acknowledge that the Initial Purchasers’ research
analysts and research departments are required to be separate from, and not
influenced by, their respective investment banking divisions and are subject to
certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company or
the Guarantors and/or the offering that differ from the views of their
respective investment banking divisions. The Company and the Guarantors hereby
waive and release, to the fullest extent permitted by applicable law, any claims
that the Company or the Guarantors may have against the Initial Purchasers
arising from the fact that the views expressed by their research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company or the Guarantors by such Initial Purchasers’
investment banking divisions. The Company and the Guarantors also acknowledge
that each of the Initial Purchasers is a full service securities firm and as
such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers, may make

 

34



--------------------------------------------------------------------------------

recommendations and provide other advice, and may hold long or short positions
in debt or equity securities of, or derivative products related to, the
companies that may be the subject of the transactions contemplated by this
Agreement and the Company and the Guarantors hereby waive and release, to the
fullest extent permitted by applicable law, any claims that the Company or the
Guarantors may have against the Initial Purchasers with respect to any such
other activities.

SECTION 19. Waiver of Jury Trial.

The Company , the Guarantors and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

SECTION 20. Consent to Jurisdiction.

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of any U.S. federal or state court located in the Borough of Manhattan, the City
and County of New York in any action, suit or proceeding arising out of or
relating to or based upon this Agreement or any of the transactions contemplated
hereby, and the Company and the Guarantors irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding in any
such court arising out of or relating to this Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding has
been brought in an inconvenient forum.

SECTION 21. Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser is a Covered Entity and becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser is a Covered Entity or a BHC Act
Affiliate of such Initial Purchaser becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against the Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

(c)    For purposes of this Section 21, the following terms have the respective
meanings set forth below:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

35



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Company and the Guarantors in
accordance with its terms.

 

Very truly yours, PATRICK INDUSTRIES, INC. By  

/s/ Joshua A. Boone

Name:   Joshua A. Boone Title:   Vice President – Finance, Chief Financial
Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

ARRAN ISLE, INC. LASALLE BRISTOL CORPORATION BRISTOLPIPE, LLC HEYWOOD WILLIAMS
USA, LLC LASALLE BRISTOL, LP DOWCO, INC. MARINE ACCESSORIES CORPORATION HIGHLAND
LAKES ACQUISITION, LLC GREAT LAKES BOAT TOP LLC LASALLE BRISTOL, LLC XTREME
MARINE CORPORATION MONSTER MARINE PRODUCTS, INC. DEHCO, INC. PATRICK
TRANSPORTATION, LLC TRANSPORT INDIANA, LLC ADORN HOLDINGS, INC. KLS DOORS, LLC
LARRY METHVIN INSTALLATIONS, INC. SHOWER ENCLOSURES AMERICA, INC. ALL COUNTIES
GLASS, INC. ALL STATE GLASS, INC. BATHROOM & CLOSET, LLC By  

/s/ Joshua A. Boone

Name:   Joshua A. Boone Title:   Authorized Signatory STRUCTURAL COMPOSITES, LLC
By  

/s/ Andy L. Nemeth

Name:   Andy L Nemeth Title:   Manager

 

2



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the date first above written: WELLS FARGO
SECURITIES, LLC By  

/s/ Peter Dilullo

Name:   Peter Dilullo Title:   Authorized Signatory

For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Initial Purchaser

   Principal
Amount of
Securities  

Wells Fargo Securities, LLC

   $ 127,500,000  

BofA Securities, Inc.

   $ 67,500,000  

KeyBanc Capital Markets Inc.

   $ 24,000,000  

Capital One Securities, Inc.

   $ 15,000,000  

Fifth Third Securities, Inc.

   $ 15,000,000  

SunTrust Robinson Humphrey, Inc.

   $ 15,000,000  

U.S. Bancorp Investments, Inc.

   $ 15,000,000  

TD Securities (USA) LLC

   $ 10,500,000  

Robert W. Baird & Co. Incorporated

   $ 3,000,000  

C.L. King & Associates, Inc.

   $ 3,000,000  

CJS Securities, Inc.

   $ 3,000,000  

Sidoti & Company, LLC

   $ 1,500,000     

 

 

 

Total

   $ 300,000,000     

 

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTORS

ADORN Holdings, Inc., a Delaware corporation

ALL COUNTIES GLASS, INC., a California corporation

ALL STATE GLASS, INC., a California corporation

Arran Isle, Inc., an Indiana corporation

BATHROOM & CLOSET, LLC, a Nevada limited liability company

Bristolpipe, LLC, an Indiana limited liability company

DEHCO, INC., an Indiana corporation

Dowco, Inc., a Wisconsin corporation

Great Lakes Boat Top LLC, a Delaware limited liability company

Heywood Williams USA, LLC, an Indiana limited liability company

Highland Lakes Acquisition, LLC, a Delaware limited liability company

KLS DOORS, LLC, a California limited liability company

LARRY METHVIN INSTALLATIONS, INC., a California corporation

LaSalle Bristol Corporation, an Indiana corporation

LaSalle Bristol, LLC, a Delaware limited liability company

LaSalle Bristol, LP, an Indiana limited partnership

Marine Accessories Corporation, an Arizona corporation

Monster Marine Products, Inc., a Delaware corporation

Patrick Transportation, LLC, an Indiana limited liability company

SHOWER ENCLOSURES AMERICA, INC., a California corporation

Structural Composites, LLC, an Indiana limited liability company

Transport Indiana, LLC, an Indiana limited liability company

Xtreme Marine Corporation, a Delaware corporation

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

None

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PRICING TERM SHEET

PATRICK INDUSTRIES, INC.

7.50% Senior Notes due 2027

September 12, 2019

This term sheet relates to the Preliminary Offering Memorandum dated
September 9, 2019 (the “Preliminary Offering Memorandum”) related to the
offering of the Notes described below and should be read together with the
Preliminary Offering Memorandum before making an investment decision with regard
to the Notes. Capitalized terms used but not defined in this term sheet have the
meanings assigned to such terms in the Preliminary Offering Memorandum.

 

Issuer:

   Patrick Industries, Inc.

Security Description:

   7.50% Senior Notes due 2027

Distribution:

   144A / Regulation S for life (no registration rights)

Aggregate Principal Amount:

   $300,000,000

Gross Proceeds to Issuer:

   $300,000,000

Maturity:

   October 15, 2027

Coupon:

   7.50%

Yield to Maturity:

   7.50%

Offering Price:

   100.00% of principal amount

Interest Payment Dates:

   April 15 and October 15, commencing April 15, 2020

Record Dates:

   April 1 and October 1

Equity Clawback:

   Up to 40% of the principal amount at 107.50%, plus accrued and unpaid
interest to the redemption date, prior to October 15, 2022

 

D-1



--------------------------------------------------------------------------------

Optional Redemption:

   Make-whole call at T+50 basis points at any time prior to October 15, 2022,
plus accrued and unpaid interest to the redemption date, then:

 

   On or after October 15 of:    Price:    2022    103.750%    2023    101.875%
   2024 and thereafter    100.000%

 

Change of Control:

   Putable at 101% of principal, plus accrued and unpaid interest to the
repurchase date

Trade Date:

   September 12, 2019

Expected Settlement Date:

  

(T+3); September 17, 2019

Under Rule 15c6-1 under the Exchange Act, trades in the secondary market
generally are required to settle in two business days unless the parties to any
such trade expressly agree otherwise. Accordingly, purchasers who wish to trade
the Notes on the date of pricing will be required, by virtue of the fact that
the Notes initially will settle in T+3, to specify an alternative settlement
cycle at the time of any such trade to prevent failed settlement. Purchasers of
the Notes who wish to trade the Notes on the date of pricing should consult
their own advisors.

Rule 144A CUSIP / ISIN:

   703343AC7 / US703343AC76

Regulation S CUSIP / ISIN:

   U70335AA9 / USU70335AA91

Denominations/Multiple:

   $2,000 / $1,000

Joint Book-Running Managers:

  

Wells Fargo Securities, LLC

BofA Securities, Inc.

KeyBanc Capital Markets Inc.

Co-Managers:

  

Capital One Securities, Inc.

Fifth Third Securities, Inc.

SunTrust Robinson Humphrey, Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

Robert W. Baird & Co. Incorporated

C.L. King & Associates, Inc.

CJS Securities, Inc.

Sidoti & Company, LLC

*    *    *

 

D-2



--------------------------------------------------------------------------------

The Notes and related guarantees have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) or any state or
foreign securities laws. The Notes and related guarantees are being offered and
sold only to persons reasonably believed to be qualified institutional buyers in
accordance with Rule 144A under the Securities Act and outside the United States
solely to non-U.S. persons in reliance on Regulation S under the Securities Act.
The Notes and related guarantees may not be offered or sold in the United States
or to U.S. persons (as defined in Regulation S under the Securities Act) except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

This term sheet is confidential and is for your information only and is not
intended to be used by anyone other than you. This term sheet does not purport
to be a complete description of the Notes and related guarantees and is
qualified in its entirety by reference to the Preliminary Offering Memorandum.
The information in this term sheet supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

This term sheet does not constitute an offer to sell or a solicitation of an
offer to buy any security in any state or jurisdiction in which such offer,
solicitation or sale would be unlawful.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

PRELIMINARY OFFERING MEMORANDUM AMENDMENTS; ISSUER FREE WRITING DOCUMENTS

(1)    Pricing Term Sheet containing the terms of the Securities, substantially
in the form of Exhibit D hereto.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF OPINION OF COMPANY COUNSEL



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF OPINION OF INDIANA COUNSEL



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF OPINION OF ARIZONA COUNSEL



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF OPINION OF NEVADA COUNSEL



--------------------------------------------------------------------------------

EXHIBIT F-5

FORM OF OPINION OF WISCONSIN COUNSEL